Per Curiam. In accordance with this court’s opinion denying the petitioner’s motion for rule on clerk without prejudice, the petitioner’s attorney has filed a motion for reconsideration. West v. State, 297 Ark. 392, 763 S.W.2d 69 (1988). In this motion, the petitioner’s attorney, James P. Massie, now states that he accepts full responsibility for the failure of filing the transcript in a timely manner.  We have held that we will grant a motion for rule on the clerk when the attorney admits that the record was not timely filed due to an error on his part. See, e.g., Tarry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986). The motion is granted, and a copy of this opinion will be forwarded to the Committee on Professional Conduct. See In re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979).